Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Settlement Agreement”) is made and entered into as
of the 19th day of September 2014 (“Effective Date”) by and between Nuvilex,
Inc. (“Nuvilex”) and Robert F. Ryan, M.S., Ph.D. (“Ryan”). Nuvilex and Ryan are
collectively referred to in this Settlement Agreement individually as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

A.         Nuvilex is a clinical stage biotechnology company focused on
developing and marketing scientifically derived treatments for cancer and
diabetes;

 

B.         Ryan has provided services to Nuvilex as an employee in various
capacities since January 2011;

 

C.         Ryan represents and maintains that, during the time Ryan was employed
by Nuvilex, Ryan and Nuvilex entered into an 8% Secured Convertible Debenture
dated as of January 20, 2012 (“Debenture”) and a Term Loan Agreement dated as of
April 30, 2012 (“Loan Agreement”) pursuant to which Ryan loaned monies to
Nuvilex (“Ryan Loan”);

 

D.         Ryan represents and maintains that the terms and conditions of his
employment with Nuvilex are set forth in: (i) a January 31, 2011 Memorandum of
Understanding (“MOU”) between Ryan and Nuvilex; (ii) a January 31, 2012
Employment Agreement (“Employment Agreement”) between Ryan and Nuvilex; and
(iii) a Resolution by Unanimous Written Consent of Directors of Nuvilex, Inc.
dated May 1, 2013 (“BOD Consent”). Ryan represents and maintains that, pursuant
to the MOU, Employment Agreement and BOD Consent, he was authorized by Nuvilex
to issue and issued to himself and currently holds certain shares (“Ryan
Shares”) of Nuvilex’s common stock (“Shares”) as compensation for the services
he provided to Nuvilex as its Chief Executive Officer, President and Chief
Financial Officer;

 

E.         During February 2014, a dispute arose between Nuvilex and Ryan
relating to: (i) the validity, authenticity and approval of the MOU and the
Employment Agreement; (ii) the circumstances surrounding the issuance of Shares
to Ryan as compensation; and (iii) Ryan’s entitlement to the compensation
previously paid and described in agreements between Nuvilex and Ryan. Nuvilex is
currently investigating the facts relating to these issues;

 

F.         The Parties entered into a Lock-Up Agreement dated as of October 24,
2013 (“Lock- Up Agreement”) pursuant to which Ryan is prohibited from any
disposition (as defined in the Lock-Up Agreement) of Shares beneficially owned
by Ryan until April 30, 2016;

 

G.        In reliance on the representations set forth immediately above and in
Section 4(a) of this Settlement Agreement, and in order to avoid the costs and
uncertainties of litigation arising out of or related to the issues identified
therein, the Parties have elected to compromise and settle any dispute,
controversy or claim that exists or may exist relating to the Ryan Loan and to
the compensation Ryan is to receive for his services to Nuvilex as an employee
in accordance with the terms and conditions set forth in this Settlement
Agreement.

 

1

 

 

AGREEMENT

 

In consideration of the mutual promises and covenants set forth in this
Settlement Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby mutually acknowledged, the Parties agree as
follows:

 

1.Settlement Consideration

 

(a)                    Nuvilex will pay Ryan the sum of $183,000 in full
settlement of the Ryan Loan. A wire transfer in this amount will be sent to
Ryan’s bank account on or before September 22, 2014, upon execution of this
Settlement Agreement by Ryan, delivery of the Settlement Agreement to Nuvilex
and Ryan’s compliance with Subsections 1 (c), (h) and (i) of this Settlement
Agreement;

 

(b)                    Nuvilex agrees to transfer to Ryan all rights of
ownership of the “Nutraceutical Assets” for the consideration recited in the
Asset Purchase Agreement attached to this Settlement Agreement as Exhibit A.
Such transfer will occur upon execution of this Settlement Agreement by Ryan,
delivery of the Settlement Agreement to Nuvilex and Ryan’s compliance with
subsections 1 (c), (h) and (i) of this Settlement Agreement;

 

(c)                     Subject to the rights and obligations set forth in this
Settlement Agreement, not including Shares described in subsection 1 (d),
Nuvilex agrees that Ryan has earned and may retain 20,000,000 Shares
(“Settlement Shares”). Ryan shall surrender to Nuvilex the Share certificates
identified in Exhibit B to this Settlement Agreement. Such Share issuance and
the surrender of such Share certificates shall occur on or before September 22,
2014 and upon execution of this Settlement Agreement by Ryan, delivery of the
Settlement Agreement to Nuvilex and Ryan’s compliance with subsections 1 (c),
(h) and (i) of this Settlement Agreement;

 

(d)                    This Settlement Agreement confirms Ryan legally and
validly owns 6,036,800 Shares he purchased from Nuvilex and which are
represented by the Share certificates identified in Exhibit C to this Settlement
Agreement. All of the Shares Ryan currently owns and will own pursuant to
subsection 1 (c) and 1 (d) of this Settlement Agreement total of 26,036,800
Shares which Ryan may intermittently request Nuvilex to agree to consent to
release them to become free trading in accordance with Rule 144 of the
Securities Exchange Act of 1933, as amended (“Rule 144”), whenever submitted.
Nuvilex agrees to do so on the conditions that: (i) Ryan has complied with Rule
144; and (ii) all such Shares are subject to the terms and conditions of this
Settlement Agreement, including, but not limited to, the provisions of
subsection 1(e) of this Settlement Agreement;

 

2

 

 

 

(e)                    Subject to the rights and obligations set forth in this
Settlement Agreement and subject to the provisions of Rule 144, Ryan shall not,
directly or indirectly, without the prior written consent of Nuvilex, offer,
sell, contract to sell, transfer, assign, pledge, hypothecate, tender, encumber,
grant any option to purchase, make any short sale or otherwise dispose of any
Shares (each, a “Disposition”) unless a Disposition is in compliance with this
subsection 1 (e). Ryan will be permitted to sell, transfer or assign an amount
of Shares not exceeding 30,000 Shares per day regardless of the daily sale
volume of the Shares traded on a national electronic quotation system or
national stock exchange (“Daily Sale Limitation”) plus an amount of Shares
represented by the Calculated Sale Limitation (defined below). During any
trading day immediately following a trading day (“Subject Day”) in which
1,000,000 Shares are reported traded on a national electronic quotation system
or national stock exchange, Ryan will be permitted to sell, transfer or assign
an amount of Shares not exceeding an amount calculated by multiplying 15,000
times a fraction, the numerator of which is the total volume traded on the
Subject Day, rounded down to the nearest 1,000,000, and the denominator of which
is 1,000,000 (“Calculated Sale Limitation”). For example, if 1,250,000 Shares
are reported traded on a Subject Day, Ryan would be entitled to sell 15,000
Shares in addition to the Daily Sale Limitation of 30,000 Shares per day; The
Calculated Sale Limitation shall remain in effect for a period of 4 years from
the Effective Date. The Lock-Up Agreement is hereby rescinded as to Ryan;

 

(f)                     In order to enable Nuvilex to enforce the Daily Sale
Limitation and the Calculated Sale Limitation, Ryan shall cause to be delivered
to Nuvilex at its offices identified below, or as Nuvilex otherwise designates
to Ryan in writing from time to time, a copy of all trading, brokerage and
related records with regard to volume, price and timing of any Disposition of
Shares every 30 days from the Effective Date;

 

(g)                    Notwithstanding the Daily Sale Limitation and the
Calculated Sale Limitation, upon execution of this Settlement Agreement by Ryan,
delivery of the Settlement Agreement to Nuvilex and Ryan’s compliance with
Subsections 1 (c) (h) and (i) of this Settlement Agreement, Ryan will be
permitted to sell, transfer or assign up to 1,250,000 Shares (subject to the
provisions of Rule 144) on the condition that Ryan shall not sell, transfer or
assign any such Shares at a price that is more than $.02 per Share less than the
closing price of the Shares as reported the preceding day on any national
electronic quotation system or national stock exchange;

 

(h)                    Simultaneously with the mutual execution and delivery of
this Settlement Agreement, Ryan shall surrender and deliver to Nuvilex all of
the bearer shares of Bio Blue Bird AG (“Bio Blue Bird”) issued to and owned by
Nuvilex pursuant to the Third Addendum to Asset Purchase Agreement between
Nuvilex and SG Austria Private Limited effective as of June 25, 2013 and shall
transfer his position at Bio Blue Bird as the Verwaltungsrat to the person at
Nuvilex so chosen by Nuvilex to replace him;

 

(i)                     Simultaneously with the mutual execution and delivery of
this Settlement Agreement, Ryan shall resign from the Board of Directors of
Nuvilex (“Board”) and shall resign as an officer and an employee of Nuvilex;

 

(j)                     Ryan shall, subject to mutual agreement between the
Parties, serve as a consultant to Nuvilex at a rate and amount to be agreed upon
between the Parties in writing. Notwithstanding such agreement, such mutual
agreement will not prevent Ryan from disposing of his Shares in accordance with
the terms and conditions of this Settlement Agreement;

 

3

 

 

 

(k)                    Ryan shall promptly and in good faith cooperate with
Nuvilex to issue a press release related to his resignation from Nuvilex as its
Chief Scientific Officer and becoming the President and CEO of Nunataq, Ltd.;
and

 

(l)                     Other than as expressly set forth in this Settlement
Agreement, Nuvilex shall have no financial, credit, or other obligation of any
kind to Ryan.

 

2.Return of Nuvilex Property

 

Ryan represents that, as of the date of this Agreement, he will have returned
all property of Nuvilex, including, but not limited to, any USB drive that may
contain Nuvilex files, computers, VPN equipment, software, telephones,
documents, books, records (whether in electronic format or hard copy), reports,
files, correspondence, notebooks, manuals, notes, specifications, mailing lists,
credit cards, access cards, identification cards, key fobs, keys and other data
and/or materials in his possession or control.

 

3.Releases

 

As a material inducement to Nuvilex to enter into this Settlement Agreement,
Ryan hereby fully and forever releases, acquits, discharges, and covenants not
to sue Nuvilex and any of its subsidiaries, affiliated companies, successors and
assigns, and investors in Nuvilex, and their respective principals, officers,
directors, representatives, agents, employees, and attorneys (all of the
foregoing parties are collectively “Nuvilex Released Parties”) of and from all
actions, lawsuits, claims, objections, proceedings, and cause or causes of
action, in law or in equity, whether foreseen or unforeseen, matured or
unmatured, known or unknown (individually “Claim” and collectively “Claims”),
which Ryan or his successors, assigns, heirs, executors, and/or administrators
ever had, now have or could in the future have arising out of or in any way
related to Nuvilex, whether based on facts now known or unknown, accrued or not
accrued, direct or indirect, from the beginning of time to the date hereof.
Without limiting the foregoing, Ryan understands and agrees that he is waiving
any rights he may have had, now has or in the future may have to pursue any and
all remedies available to him under any employment-related cause of action,
including, without limitation, Claims of wrongful discharge, wages, stock
options, breach of contract, breach of the covenant of good faith and fair
dealing, wrongful termination in violation of public policy, defamation,
interference with contract or business advantage, physical injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, and
any other state or local statutes relating to securities, discrimination,
harassment, retaliation or wrongful termination of employment or employment
related claims, the Equal Pay Act of 1963, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967, as amended, the Civil Rights
Act of 1866, the Employee Retirement Income Security Act of 1976, the Worker
Adjustment Retraining and Notification Act, the Older Workers Benefit Protection
Act of 1990, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Rehabilitation Act, the Family and Medical Leave Act, the Labor Management
Relations Act, the Sarbanes-Oxley Act of 2002 and any other laws and regulations
relating to employment or Ryan’s receipt of wages, stock, stock options or other
benefits. Pursuant to the foregoing, upon the execution of this Settlement
Agreement by Ryan, Ryan agrees to withdraw any pending Claim which may have been
previously filed by or on his behalf against any of the Nuvilex Released Parties
in any forum or form, administrative or judicial. This release does not affect
any claims which accrue after the date of this Agreement or the ability to
enforce the terms of this Agreement.

 

4

 

 

 

4.Representations and Warranties

 

The Parties represent, warrant and agree with each other as follows:

 

(a)            In entering into this Settlement Agreement Ryan represents and
warrants that:

 

(i)he has faithfully performed his duties to Nuvilex and has not engaged in any
conduct with respect to Nuvilex that is fraudulent, deceitful or dishonest to
Nuvilex or its shareholders;

 

(ii)he has not engaged in any transactions regarding Nuvilex or its assets,
securities or business without full disclosure to or authorization by the Board;

 

(iii)he has no knowledge of any document relating to Nuvilex having been forged,
altered, or falsified by Ryan or having any signature affixed on any such
document by Ryan without the permission of the signatory;

 

(iv)within 30 days of the Effective Date, Ryan shall provide to Nuvilex, to the
extent practicable, a copy of all emails Ryan sent and/or received in his
capacity as the Chief Executive Officer, President, Chief Financial Officer,
Chief Scientific Officer and Board member of Nuvilex;

 

(v)he has relied on the legal advice of his counsel, who is the counsel of his
own choice, and that the terms and conditions of the Settlement Agreement have
been read and explained to Ryan by his counsel; and

 

(vi)he has full right and interest in and to any Claim or other matter that he
is releasing and that he has not heretofore assigned or transferred, or
purported to assign or transfer, to any person or entity any Claim or other
matters so released.

 

(b)           This Settlement Agreement is the product of joint drafting and
shall not be construed against any Party as the drafter or based upon the
Parties’ respective contributions to the drafting hereof, or the additions and
deletions made during the drafting process;

 

(c)            Each Party intends to be legally bound by this Settlement
Agreement;

 

5

 

 

 

(d)             Each Party executing this Settlement Agreement in a
representative capacity warrants that it is fully authorized or empowered to do
so and that all required approvals have been obtained to effectuate this
settlement; and

 

(e)             The Parties understand and agree that the representations and
warranties set forth above are a material part of this Settlement Agreement and
that neither Party would be entering into this Settlement Agreement without the
representations and warranties being truthful and accurate.

 

5.Indemnity

 

Ryan shall indemnify and hold harmless each of the Nuvilex Released Parties from
and against any third party claims, damages, costs (including reasonable outside
attorneys’ fees) and other liabilities arising out of or related to any breach
by Ryan of his representations, warranties and agreements set forth in this
Settlement Agreement. Nuvilex shall indemnify and hold harmless Ryan from and
against any third party claims, damages, costs (including reasonable outside
attorneys’ fees) and other liabilities arising out of or related to any breach
by Nuvilex of its representations, warranties and agreements set forth in this
Settlement Agreement.

 

6.Non-Disparagement

 

Ryan agrees that he shall not make or publish, or cause or authorize or allow
any third party to make or publish, orally or in writing, any statement or
communication that disparages or reflects negatively on Nuvilex or any of the
other Nuvilex Released Parties. Nuvilex agrees that, through its officers and
directors and the Released Parties, it will not make or publish, or cause or
authorize or allow any third party to make or publish, orally or in writing, any
statement or communication that disparages or reflects negatively on Ryan.
Notwithstanding the foregoing, nothing contained herein shall affect or limit
responses given in any governmental or judicial proceeding or as otherwise
required by law or actions to enforce this Settlement Agreement. Ryan
understands and acknowledges that after the execution of this Settlement
Agreement, Nuvilex may issue a press release and will file a Form 8-K with the
United States Securities and Exchange Commission to the effect that Ryan: (i) is
no longer employed by Nuvilex; (ii) has resigned from the Board; and (iii) has
agreed to act as an independent consultant for Nuvilex upon terms to be agreed
upon between the Parties.

 

7.Non-Competition

 

Ryan acknowledges that during the period of his employment with Nuvilex he has
come into contact with, and has been privy to, confidential, proprietary and
trade secret information of Nuvilex. As a result, and subject only to the rights
and obligation set forth in this Settlement Agreement, Ryan shall not, directly
or indirectly, including without limitation, as an agent, consultant, employee,
independent contractor, manager, partner, principal shareholder or proprietor,
in any jurisdiction in which Nuvilex has engaged in business, engage or attempt
to engage in any business activity in which Nuvilex is engaged or plans to be
engaged and which is known to Ryan for 2 years from the Effective Date. In the
event any such territorial or time limitation is deemed to be unreasonable by a
court of competent jurisdiction, Ryan agrees to the reduction of the territorial
or time limitation to the area or period which such court deems reasonable.

 

6

 

 

 

8.Confidentiality

 

The Parties agree that they and their respective employees, agents,
representatives and/or professional advisors, shall keep the terms of this
Settlement Agreement confidential and will not hereafter disclose the terms of
this Settlement Agreement to any third party; provided, however, that the
Parties may make such disclosures as are required by law or as are necessary for
legitimate law enforcement purposes or for the enforcement of the terms of this
Settlement Agreement. In the event that one of the Parties is required to
disclose the terms of this Settlement Agreement, the Party shall provide prompt
notice to the other Party to enable the other Party to object to such
disclosure.

 

9.Inventions and Patents

 

Ryan acknowledges that all inventions, innovations, improvements, developments,
methods, designs, analyses, drawings, reports and all similar or related
information (whether or not patentable) which relate to Nuvilex or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Ryan while employed by Nuvilex belong to Nuvilex unless the products have been
included in the Asset Purchase Agreement attached to this Settlement Agreement
as Exhibit A. If they have been so included, those products belong to Ryan.

 

10.Specific Performance

 

The Parties acknowledge that they will be irreparably harmed and that there will
be no adequate remedy at law for a violation of any of the covenants or
agreements between the Parties contained in this Settlement Agreement.
Accordingly, it is agreed that, in addition to any other remedies which may be
available to the Parties, upon the breach by a Party of a covenant or agreement
set forth in this Settlement Agreement, the other Party shall have the right to
obtain injunctive relief to restrain any such breach or threatened breach of a
covenant or agreement or otherwise to obtain specific performance of any of such
covenant or agreement.

 

11.No Admissions

 

Each of the Parties understands, acknowledges and agrees that this Settlement
Agreement represents the settlement of a dispute that exists or may exist
relating to the Ryan Loan and to the compensation Ryan is to receive for his
services to Nuvilex as an employee and that neither this Settlement Agreement,
nor any of its provisions, shall be deemed or construed at any time or for any
purpose as an admission of liability or fault on the part of a Party.

 

7

 

 

 

12.Effective Agreement

 

This Settlement Agreement may be pleaded as a full and complete defense to, and
may be used as the basis for an injunction against, any action, lawsuit or other
proceeding which may be instituted, prosecuted or attempted in breach of this
Settlement Agreement by any Party.

 

13.Notices

 

All notices, demands, consents, requests, instructions and other communications
to be given or delivered or permitted under or by reason of the provisions of
this Settlement Agreement or in connection with the transactions contemplated
hereby (“Notice”) shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service); (ii) if mailed certified or registered mail return receipt
requested, two business days after being mailed; (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing); or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s facsimile machine). If any Notice cannot be delivered because of a
changed address of which no Notice was given (in accordance with this Section
14), or the refusal to accept same, the Notice shall be deemed receive on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such Notices shall be sent to the following addresses or facsimile
numbers as applicable:

 

If to Nuvilex:

 

Nuvilex, Inc.

12510 Prosperity Drive

Suite 310

Silver Spring, MD 20904-1643

Attention: Kenneth L. Waggoner, Esq.

Tel. No.: (917) 595-2850

Fax No.: (917) 595-2851

 

 

with a copy (which copy shall not constitute notice to Nuvilex) to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attention: Mitchell Nussbaum, Esq.

Tel. No.: (212) 407-4000

Fax No.: (212) 407-4990

 

 

8

 

 

 

If to Ryan:

 

Robert F. Ryan, M.S. Ph.D.

2306 Falling Creek Road

Silver Spring, Maryland 20904-5267

Tel. No: (240) 461-2027

Fax No.: (301) 388-0937



with a copy (which copy shall not constitute notice to Ryan) to:

 

Mitchel J. Shapiro, Esq.

Shapiro & Shapiro, P.C.

1335 Rockville Pike, Suite 220

Rockville, Maryland 20852

Tel. No: (301) 309-1775

Fax No.: (301) 309-2411

 

14.Headings

 

The headings in this Settlement Agreement are for convenience only, do not
constitute a part of this Settlement Agreement and shall not be deemed to limit
or affect any of the provisions of this Settlement Agreement.

 

15.Successors and Assigns

 

The Parties agree that this Settlement Agreement shall be binding on the
Parties’ respective heirs, executors, administrators, legal representatives,
successors and assigns. Nothing in this Settlement Agreement, express or
implied, is intended to confer upon any person, other than the Parties hereto or
their respective successors and assigns, any rights or benefits under or by
reason of this Settlement Agreement.

 

16.Choice of Law

 

This Settlement Agreement in its entirety shall be governed, construed and
enforced under and in accordance with the laws of the State of Maryland, both
substantive and remedial, without regard to conflict of laws principles.

 

17.Counterparts

 

This Settlement Agreement may be executed in counterparts, each of which shall
be deemed an original but which together shall constitute a single instrument.
Facsimile or other electronic copies of signatures shall be considered originals
for purposes of this Settlement Agreement.

 

9

 

 

 

18.Severability

 

The invalidity of any provision of this Settlement Agreement will not affect the
validity of the remaining provisions so that this Settlement Agreement will be
construed as if such invalid provision has been omitted, unless this Settlement
Agreement will thereby fail to meet its essential purpose and intent.

 

19.Waiver, Amendment and Survival

 

This Settlement Agreement cannot be altered, amended supplemented or otherwise
modified except by an instrument in writing signed by all Parties. No
forbearance, indulgence, delay or failure to exercise any right or remedy
created by this Settlement Agreement shall operate as a waiver thereof, nor as
an acquiescence in any default. No single or partial exercise of any right or
remedy created by this Settlement Agreement shall preclude any other future
exercise thereof or the exercise of any other right or remedy created by this
Settlement Agreement. All remedies created by this Settlement Agreement, whether
at law or in equity, are cumulative and can be enforced concurrently and from
time to time.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[The balance of this page has been left blank intentionally.]

 

 

10

 

 

 

20.Complete Agreement; Sole Remedy for Breach; Third Party Beneficiary

 

The Recitals set forth at the beginning of this Settlement Agreement are hereby
incorporated into the body of this Settlement Agreement and made a part hereof
as if fully set forth herein. This Settlement Agreement constitutes the entire
agreement and understanding of the Parties with respect to the subject matter of
this Settlement Agreement and supersedes all prior or contemporaneous
agreements, understandings, statements, representations, inducements or
conditions, oral or written, expressed or implied, with respect to the subject
matter of this Settlement Agreement. The Parties have not relied upon, and shall
have no claim or remedy in respect of, any warranty, statement or representation
made by any Party (whether or not that party is a party to this Settlement
Agreement), unless it is expressly set forth in this Settlement Agreement.
Except as otherwise provided in Section 10 of this Settlement Agreement, Ryan’s
sole and exclusive remedy for Nuvilex’s breach of this Settlement Agreement
shall be an action for damages. Ryan irrevocably waives any right of reversion,
rescission or termination of this Settlement Agreement. Except as expressly
provided in Section 3 and 15 of this Settlement Agreement, no person not a Party
is intended to be benefited by this Settlement Agreement or shall have any
enforceable rights under this Settlement Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to
be duly executed by their respective authorized signatories as of the Effective
Date.

 

 

Robert F. Ryan

 

 

By: Robert F. Ryan, M.S., Ph.D.        

 

 

 

Nuvilex, Inc.

 

 

By: Kenneth L. Waggoner                

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

11

 

EXHIBIT A

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is entered into as of the 19th day
September 2014, by and between Nuvilex, Inc. (“Seller”), with an address of
12510 Prosperity Drive, Suite 310, Silver Spring, Maryland 20904-1643, and
Robert F. Ryan, M.S., Ph.D. (“Purchaser”), with an address of 2306 Falling Creek
Road, Silver Spring, Maryland 20904-5267. (Seller and Purchaser are sometimes
hereinafter referred to individually as a “Party” and collectively as the
“Parties”).

 

RECITAL

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, the Transferred Assets (as defined in Section 1 below) on the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
made in this Agreement, the representations, warranties, and covenants contained
in this Agreement and other good and valuable consideration, the receipt,
adequacy and legal sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows as of the date of this Agreement:

 

1.               Assignment of Transferred Assets. At the Closing (as defined
below), Seller shall sell, transfer, assign and convey to Purchaser, and
Purchaser shall purchase from Seller, upon the terms and conditions set forth in
this Agreement, all of Seller’s right, title and interest in and to the
Transferred Assets; subject, however, to Purchaser assuming the Assumed
Obligations (as defined below) as set forth in Section 2 below. As used in this
Agreement, “Transferred Assets” shall mean the names, product formulations,
domain names and websites related to the former nutraceutical business of Seller
as set forth on Schedule A annexed to this Agreement and made a part hereof and
any and all intellectual property or other rights of Seller in or to such
Transferred Assets.

 

2.               Excluded Assets Notwithstanding the foregoing, the Parties
agree and acknowledge and agree that the following shall be excluded from the
Transferred Assets (the “Excluded Assets”): (i) accounts receivable with respect
to the former nutraceutical business of Seller; (ii) claims, rebates, refunds
and other general intangibles arising from the former nutraceutical business of
Seller; (iii) all refunds and credits of taxes and other tax attributes of
Seller that are attributable to those taxes; (iv) except as set forth on
Schedule A to this Agreement, all trademarks, trade names and similar
intangibles of Seller, including the right to use or interest, in any, of the
names or publications of Seller or any affiliate of Seller or division of Seller
or any similar name or intangible registered or licensed to any of the
foregoing; and (v) all assets of Seller not related to its neutraceutical
business, including, but not limited to, Seller’s biotechnology business,
including its cellulose based live cell encapsulation technology and related
licenses and any assets of its subsidiary Medical Marijuana Sciences, Inc.

 

12

 

 

 

3.            Assumption of Obligations.

 

(a)             Purchaser hereby: (i) assumes, as of the Closing Date (as
defined in Section 4 below), all of Seller’s obligations with respect to,
arising out of, related to and/or in connection with the Transferred Assets
and/or the Transferred Agreements, which obligations arise on or after the
Closing Date and are listed on Schedule B annexed to this Agreement (“Assumed
Obligations”); and (ii) agrees to pay, discharge and/or perform, as applicable,
the Assumed Obligations from and after the Closing Date. Seller hereby
transfers, assigns, delegates and conveys to Purchaser, as of the Closing Date,
the Assumed Obligations, and such obligations are hereby declared to be the
obligations of Purchaser from and after the Closing Date, all in accordance with
the provisions of this Agreement.

 

(b)            Notwithstanding any provision in this Agreement or any other
writing to the contrary, with respect to the obligations and liabilities of
Seller, Purchaser is assuming only the Assumed Obligations and is not assuming
and shall not assume any other liability or obligation of Seller of whatever
nature whether presently in existence or arising hereafter. All such other
liabilities and obligations of Seller, including any Action against or affecting
Seller or any Transferred Asset arising out of any act or omission or alleged
act or omission of Seller or any other person prior to the Closing Date, or
breach or alleged breach of any agreement prior to the Closing Date, shall in
each case be retained by and remain obligations and liabilities of Seller (all
such liabilities and obligations not being assumed being herein referred to as
the “Excluded Liabilities”). Seller agrees to pay, discharge and/or perform, as
applicable, the Excluded Liabilities from and after the Closing Date.

 

4.            Closing and Closing Date. The closing of this transaction
(“Closing”) shall occur on or before the close of business on September 22, 2014
(“Closing Date”). On the Closing Date, Seller will sell, transfer, assign and
convey to Purchaser and Purchaser will buy from Seller the Transferred Assets
and assume the Assumed Obligations. The Transferred Assets shall be transferred
by Seller to Purchaser at the Closing by way of Seller’s execution and delivery
to Purchaser of a Bill of Sale in the form annexed to this Agreement as Exhibit
A and made a part of this Agreement.

 

5.            Payment for the Transferred Assets. The consideration for the sale
of the Transferred Assets is set forth in the Settlement Agreement and in the
assumption by Purchaser of the Assumed Obligations and Purchaser’s warranties,
representations, covenants and agreements contained in this Agreement.

 

6.            Instruments of Further Assurances. Each of the Parties agrees,
upon the request of the other Party or its counsel, from time to time to execute
and deliver to such other Party all such instruments and documents of further
assurance or otherwise, as shall be reasonable under the circumstances, and to
do any and all such acts and things as may reasonably be required to carry out
the obligations of such requested Party hereunder, including for the purpose of
vesting in Purchaser all right, title and interest in and to the Transferred
Assets and the Assumed Obligations, and otherwise in order to carry out the
purpose and intent of this Agreement.

 

13

 

 

 

7.            Representations and Warranties.

 

(a)          Seller represents and warrants to Purchaser as of the date of this
Agreement and as of the Closing Date, or if a representation or warranty is made
as of a specified date, as of such date, that:

 

(i)             Seller is a corporation organized, validly existing and in good
standing under the laws of the State of Nevada;

 

(ii)            Seller has the full right and all necessary corporate power and
authority to execute and deliver this Agreement and each instrument required to
be executed and delivered by it in connection therewith on or prior to the
Closing and to perform its obligations hereunder and to consummate the
transaction contemplated hereby;

 

(iii)          The execution, delivery and performance by Seller of this
Agreement and each instrument required to be executed and delivered by it on or
prior to the Closing, the performance of its obligations hereunder and the
consummation of the transaction contemplated by this Agreement have been duly
and validly authorized by all necessary corporate action, including the
unanimous approval of the members of Seller’s Board of Directors, and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement or any instrument required to be executed and delivered by it in
connection therewith on or prior to the Closing or the consummation of the
transaction contemplated by this Agreement;

 

(iv)          This Agreement has been, and in the case of each instrument
required to be executed and delivered by Seller in connection therewith on or
prior to the Closing shall be, duly and validly executed and delivered by Seller
and, assuming the due authorization, execution and delivery thereof by
Purchaser, as applicable, constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms;

 

(v)            None of the execution, delivery or performance by Seller of this
Agreement does or will (A) contravene or conflict with the organizational or
constitutive documents of Seller, (B) contravene or conflict with or constitute
a violation of any provision of any law or any judgment, order, writ,
injunction, award, or decree of any court, arbitrator, governmental agency or
instrumentality binding upon or applicable to Seller, or any of the Transferred
Assets, (C) constitute a default under or breach of (with or without the giving
of notice or the passage of time or both) or violate or give rise to any right
of termination, cancellation, amendment or acceleration of any right or
obligation of Seller or (D) result in the creation or imposition of any
Encumbrance (as defined below) on any of the Transferred Assets;

 

(vi)          Seller has good title in and to the Transferred Assets. Seller has
not previously transferred the Transferred Assets to any person;

 

14

 

 

 

(vii)        With respect to the Transferred Assets, there are no Claims (as
defined below) of any kind (whether or not the defense thereof or liabilities in
respect thereof are covered by insurance) existing, threatened against or
involving the Transferred Assets or the transaction contemplated hereby. There
is no order of any Authority (defined below) outstanding against Seller
affecting any of the Transferred Assets or to which Seller or any of the
Transferred Assets are bound. In the event a Claim arises prior to the Closing
Date, Seller shall immediately advise Purchaser of the existence thereof. As
used in this Agreement, “Claims” shall mean all claims, actions, litigation,
lawsuits, audits, hearings or proceedings pending or outstanding that materially
adversely affect, or which will or may in any way materially prejudice, the
rights of the Parties under this Agreement;

 

(viii)      With respect to the Transferred Assets, except as set forth on
Schedule B annexed to this Agreement and made a part hereof, there are no
Encumbrances (as defined below) on or against Seller or the Transferred Assets
and no condition exists that could reasonably be expected to materially
interfere with Seller’s ability to transfer the Transferred Assets to Purchaser.
As used in this Agreement, “Encumbrance” means any mortgage, pledge, lien,
claim, charge or any other security interest or encumbrance of any kind or
nature whatsoever;

 

(ix)          To the knowledge of Seller, none of the Transferred Assets
infringes upon or violates the rights of any third party. Seller has not
received any notice of infringement or conflict with the asserted rights of
others in respect of any of the Transferred Assets that has not been previously
settled or adjudicated;

 

(x)            To the knowledge of Seller, Seller is not in violation of any
applicable law affecting the Transferred Assets or to which any of the
Transferred Assets are subject; and

 

(xi)          As of the Closing, Seller shall have the full right, power and
authority to transfer to Purchaser the Transferred Assets.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 7(a), THERE ARE NO EXPRESS
WARRANTIES WITH RESPECT TO THE TRANSFERRED ASSETS. THERE ARE NO IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OTHER
IMPLIED WARRANTIES WITH RESPECT TO THE TRANSFERRED ASSETS.

 

(b)          Purchaser represents and warrants as of the date of this Asset
Purchase Agreement and as of the Closing Date that:

 

(i)            Purchaser has the full right and all necessary power and
authority to execute and deliver this Agreement and each instrument required to
be executed and delivered by it in connection therewith on or prior to the
Closing and to perform its obligations hereunder and to consummate the
transaction contemplated by this Agreement;

 

15

 

 

 

(ii)            The execution and delivery by Purchaser of this Agreement and
each instrument required to be executed and delivered by it in connection
therewith on or prior to the Closing, the performance of his obligations under
this Agreement and the consummation of the transaction contemplated by this
Agreement have been duly and validly approved by Purchaser and have been duly
and validly authorized by all necessary action, and no other act on the part of
Purchaser is necessary to authorize this Agreement or any instrument required to
be executed and delivered by him on or prior to the Closing or the consummation
of the transaction contemplated by this Agreement. The execution, delivery and
performance of this Agreement and any other agreements and documents
contemplated by this Agreement will not violate any provision of law or any
order, writ, judgment, injunction or decree of any court or any entity
applicable to Purchaser. Further, Purchaser is not a party to or bound by any
judgment, order, writ, injunction, award, or decree of any court, arbitrator,
governmental agency or instrumentality that would prevent Purchaser’s execution
or performance of this Agreement or the transaction contemplated by this
Agreement. The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the transaction contemplated by
this Agreement are not prohibited by and will not violate any United States
federal, state or local law, rule or regulation or any foreign law; and

 

(iii)          This Agreement has been, and in the case of each instrument
required to be executed and delivered by Purchaser in connection therewith on or
prior to the Closing shall be, duly and validly executed and delivered by
Purchaser and, assuming the due authorization, execution and delivery thereof by
Seller, as applicable, constitutes a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms.

 

8.            Survival of Representations and Warranties. All representations,
warranties, covenants and agreements of the Parties contained in this Asset
Purchase Agreement shall survive the Closing Date and shall continue in full
force and effect for the benefit of the respective Party and its successors and
assigns for a period of 12 months after the Closing Date (“Survival Period”).

 

9.            Indemnity.

 

(a)             Seller hereby agrees to indemnify, defend, save and hold
Purchaser harmless from any and all Claims, damages, liabilities, costs, losses
obligations and expenses (including without limitation reasonable attorneys’
fees and court costs) which arise out of or result from: (i) any breach of any
representation, warranty, covenant or agreement made by Seller in this
Agreement; and (ii) any Excluded Liabilities.

 

(b)            Purchaser hereby agrees to indemnify, defend, save and hold
Seller and its directors, officers, employees, agents, representatives,
attorneys and affiliates harmless from any and all Claims, damages, liabilities,
costs, losses obligations and expenses (including without limitation reasonable
attorneys’ fees and court costs) which arise out of or result from: (i) any
breach of any representation, warranty, covenant or agreement made by Purchaser
in this Agreement; and (ii) any Assumed Liabilities.

 

(c)             The obligations of the Parties under this Section 9 shall
subsist for the duration of the Survival Period only, except that with respect
to any Claims that are subject to this Section 9 and made against a Party during
the Survival Period, the obligations of the Parties under this Section 9 shall,
with respect to such Claims, survive until the resolution of such Claims.

 

(d)            The following terms and provisions shall apply with respect to
any Party seeking indemnification pursuant to this Section 9 (“Indemnified
Party”):

 

16

 

 

 

(i)             As a condition to seeking indemnification from a Party from whom
such indemnification is sought (“Indemnifying Party”), the Indemnified Party
must give the Indemnifying Party prompt notice (“Indemnification Notice”) of any
Claim, investigation, or Action with respect to which such Indemnified Party
seeks indemnification pursuant to this Section 9 (“Claim”), which shall describe
in reasonable detail the Loss (defined below) that has been or may be suffered
by the Indemnified Party. Any delay in giving an Indemnification Notice shall
not impair any of the rights or benefits of such Indemnified Party under this
Section 9 except to the extent such failure materially and adversely affects the
ability of the Indemnifying Party to defend such Claim or increases the amount
of such liability;

 

(ii)            In the case of any third-party Claims as to which
indemnification is sought by any Indemnified Party, such Indemnified Party shall
be entitled, at the sole expense and liability of the Indemnifying Party, to
exercise full control of the defense, compromise or settlement of any
third-party Claim unless the Indemnifying Party, within a reasonable time after
the giving of an Indemnification Notice by the Indemnified Party (but in any
event within 10 business days thereafter), shall (A) deliver a written
confirmation to such Indemnified Party that the indemnification provisions of
Section 9 are applicable to such third-party Claim and the Indemnifying Party
will indemnify such Indemnified Party in respect of such third-party Claim
pursuant to the terms of Section 9 and, notwithstanding anything to the
contrary, shall do so without asserting against the Indemnified Party any
challenge, defense, limitation on the Indemnifying Parties liability for Losses,
counterclaim or offset (except to the extent that the Indemnified Party owes the
Indemnifying Party any amounts related to a previous Third-Party Claim in
connection with which the Indemnified Party was the Indemnifying Party with
respect to such previous third-party Claim), (B) notify such Indemnified Party
in writing of the intention of the Indemnifying Parties to assume the defense
thereof and (C) retain legal counsel reasonably satisfactory to such Indemnified
Party to conduct the defense of such third-party Claim;

 

(iii)          If the Indemnifying Party assumes the defense of any such
third-party Claim, then the Indemnified Party shall cooperate with the
Indemnifying Party in any manner reasonably requested in connection with the
defense, compromise or settlement thereof. If the Indemnifying Party so assumes
the defense of any such third-party Claim, the Indemnified Party shall have the
right to employ separate counsel and to participate in (but not control) the
defense, compromise or settlement thereof, but the fees and expenses of such
counsel employed by the Indemnified Party shall be at the expense of such
Indemnified Party unless the Indemnifying Party has agreed to pay such fees and
expenses;

 

(iv)          If the Indemnifying Party elects to assume the defense of any
third-party Claim, the Indemnified Party shall not pay or permit to be paid any
part of any Claim or demand arising from such asserted liability unless the
Indemnifying Party withdraws from or fails to prosecute the defense of such
asserted liability, or unless a judgment is entered against the Indemnified
Party for such liability (and the judgment is not a result of a delay in the
Indemnified Party’s giving an Indemnification Notice to the Indemnifying Party).
If the Indemnifying Party does not elect to defend for reason other than that
the Indemnifying Party disputes that the Indemnified Party is entitled to
indemnification under this Asset Purchase Agreement, or if, after commencing or
undertaking any such defense, the Indemnifying Party fails to prosecute such
defense, the Indemnified Party shall have the right to undertake the defense or
settlement thereof, at the Indemnifying Party’s expense. In the event the
Indemnified Party retains control of the third party Claim, the Indemnified
Party will not settle the subject Claim without the prior written consent of the
Indemnifying Party, which consent will not be unreasonably withheld or delayed;

 

17

 

 

 

(v)            If the Indemnified Party undertakes the defense of any such
third-party Claim pursuant to Section 9 and proposes to settle the same prior to
a final judgment thereon or to forgo appeal with respect thereto, then the
Indemnified Party shall give the Indemnifying Party prompt written Notice
thereof and the Indemnifying Party shall have the right to participate in the
settlement, assume or reassume the defense thereof or prosecute such appeal, in
each case at the Indemnifying Parties’ expense. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, settle or
compromise or consent to entry of any judgment with respect to any such
third-party Claim (A) in which any relief other than the payment of money
damages is or may be sought against the Indemnified Party or (B) which does not
include as an unconditional term thereof the giving by the claimant, person
conducting such investigation or initiating such hearing, plaintiff or
petitioner to such Indemnified Party of a release from, other than any sums due
pursuant to a settlement or judgment, all liability with respect to such
third-party Claim and all other Claims or Actions (known or unknown) arising or
which might arise out of the same facts; and

 

(vi)          Any indemnification required by Section 9 for costs, disbursements
or expenses of any Indemnified Party in connection with investigating, preparing
to defend or defending any Claim, or Action shall be made by periodic payments
by the Indemnifying Parties to each Indemnified Party during the course of the
investigation or defense, as and when bills are received or costs, disbursements
or expenses are incurred.

 

(e)          The following terms, as used in this Asset Purchase Agreement, have
the following meanings:

 

(i)             “Action” means any legal action, lawsuit, investigation, hearing
or proceeding, including any audit for taxes or otherwise;

 

(ii)            “Authority” means any governmental, regulatory or administrative
body, agency or authority, any court or judicial authority, any arbitrator, or
any public, private or industry regulatory authority, whether international,
national, federal, state, or local; and

 

(iii)           “Loss or Losses” means any and all out-of-pocket loss, cost,
payments, demand, penalty, forfeiture, expense, liability, judgment, deficiency,
damage, diminution in value or Claim (including actual costs of investigation
and attorneys’ fees and other costs and expenses). For purposes of
clarification, in no event will “Losses or Loss” be deemed to include any
consequential damages or losses of a Party, and in no event will a Party be
responsible to the other Party for any consequential damages or losses incurred
by the other Party, except, in all such cases, if consequential damages or
losses are awarded in connection with a third-party Claim.

 

10.          Notices. Except as otherwise provided under this Asset Purchase
Agreement, all notices given under this Asset Purchase Agreement (“Notices”)
shall be in writing and sufficient if delivered personally, sent by nationally
recognized overnight courier or by registered or certified mail (postage
prepaid, return receipt requested), or by facsimile with delivery confirmation
as follows:

 

18

 

 

 

(a)      If to Purchaser:

 

Robert F. Ryan, M.S, Ph.D.
2306 Falling Creek Road
Silver Spring, Maryland 20904-5267
Telephone: (240) 461-2027
Facsimile: (301) 388- 0937

 

With a copy to:

 

Mitchell J. Shapiro, Esq.
Shapiro & Shapiro, P.C.
1335 Rockville Pike

 

Suite 220
Rockville, Maryland 20852
Telephone: (301) 309-1775
Facsimile: (301) 309-2411

 

(b)      If to Seller:

 

Nuvilex, Inc.
12510 Prosperity Drive

 

Suite 310
Silver Spring, Maryland 20904-1643
Attn: Kenneth L. Waggoner, Esq.
Telephone: (917) 595-2850
Facsimile: (917) 595-2851

 

With a copy to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell Nussbaum, Esq.
Telephone: (212) 407-4159
Facsimile: (212) 407-4990

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other parties in writing in accordance with this Section 10.
All such Notices or communications shall be deemed to be received: (i) in the
case of personal delivery, internationally recognized overnight courier or
registered or certified mail, on the date of such delivery; and (ii) in the case
of facsimile or email, upon confirmed receipt.

 

19

 

 

 

11.            Successors and Assigns. This Asset Purchase Agreement shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Parties. Nothing in this Agreement, express or implied, is intended or shall be
construed to confer upon, or give to, any person, firm or corporation other than
the Parties and their respective successors and assigns, any remedy or Claim
under or by reason of this Agreement or any term, covenant or condition hereof,
and all the terms, covenants and conditions and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the Parties and their
successors and assigns. Purchaser shall have the right to assign any or all of
its rights or to delegate any of its obligations under this Agreement on the
express condition that Purchaser remain fully liable for the terms, covenants
and conditions of this Agreement and the Settlement Agreement.

 

12.            Commissions. Neither Party shall be responsible for any finder,
broker, agent or other commissions or fees due by the other Party relating to
this Agreement or the transactions contemplated by this Agreement.

 

13.           Governing Law. This Agreement shall be construed under the
internal laws of Maryland applicable to agreements to be performed wholly
therein.

 

14.            Mediation and Binding Arbitration. If a dispute arises relating
to this Agreement or the termination thereof, claims for breach of contract or
breach of the covenant of good faith and fair dealing, claims of discrimination
or any other Claims under any federal, state or local law or regulation now in
existence or hereinafter enacted, and as amended from time to time (“Dispute”),
the Parties shall attempt in good faith to settle the Dispute through mediation
conducted by a mediator to be mutually selected by the Parties. The Parties
shall share the costs of the mediator equally. Each Party shall cooperate fully
and fairly with the mediator, and shall attempt to reach a mutually satisfactory
compromise of the Dispute.

 

If the Dispute is not resolved within 30 days after it is referred to the
mediator, it shall be resolved through final and binding arbitration, as
specified in this Section 14. Binding arbitration shall be conducted by the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), Greenbelt Resolution
Center in Greenbelt, Maryland, for resolution by a single arbitrator acceptable
to both Parties. If the Parties fail to agree to an arbitrator within 10 days of
a written demand for arbitration being sent by one Party to the other Party,
then JAMS shall select the arbitrator according to the JAMS Rules for Commercial
Arbitration. The arbitration shall be conducted in accordance with the JAMS
Rules for Commercial Arbitration. The award of such arbitrator shall be final
and binding on the parties and may be enforced by any court of competent
jurisdiction. In the event of arbitration to resolve a Dispute, the prevailing
Party shall be entitled to recover its attorney’s fees and other out-of-pocket
costs incurred in connection therewith from any non-prevailing Party involved
therein.

 

15.            Counterparts. This Agreement may be executed in one or more
counterparts by original signature, facsimile signature or electronic signature
transmission in .pdf format, and by the different Parties in separate
counterparts, each of which when executed shall be deemed to be an original and
all of which taken together shall constitute one and the same document.

 

20

 

 

 

16.            Amendments. No amendment, change or modification of any of the
terms, provisions or conditions of this Agreement shall be effective unless made
in writing and signed by or on behalf of the Parties by their duly authorized
representatives.

 

17.            Waiver. No failure or delay on the part of any Party in the
exercise of any right hereunder will impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement in this Agreement, nor will any single or partial exercise
of any such right preclude any other (or further) exercise thereof or of any
other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive to or exclusive of, any rights or remedies
otherwise available to a Party.

 

18.            Construction. The Paragraph and Section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including,” when used in this Agreement, shall be deemed in each case to be
followed by the words “without limitation.” The words “herein,” “hereof” and
“hereunder” and words of similar import refer to this Agreement (including the
Exhibits and Schedules hereto) in its entirety rather than any specific
paragraph or section, unless the context otherwise requires. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Agreement.

 

19.            Prohibition and Enforceability. Any provision of, or the
application of any provision of, this Agreement or any right, power, authority,
discretion or remedy conferred by this Agreement which is prohibited in any
jurisdiction is, in that jurisdiction, ineffective only to the extent of that
prohibition. Any provision of, or the application of any provision of, this
Agreement which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 

20.            Confidentiality. Subject to Section 6 above and except as may
otherwise be required by applicable law or regulation, each Party hereby agrees
to keep confidential and not disclose the terms and conditions of this
Agreement; provided, however, that the foregoing shall not be deemed to prohibit
either Party from disclosing: (i) any of the foregoing to: (x) any of its
affiliates, members, managers, directors, officers, employees, agents, attorneys
or representatives who need to know such information in order for such Party to
be able to consummate the transaction contemplated hereby, (y) any Authority or
other person from whom consent to the transaction contemplated hereby must be
obtained; or (z) after the Closing, any permitted assignee or
successor-in-interest of a Party; or (ii) to any third party the existence of
this Agreement or the consummation of the transactions contemplated by this
Agreement, including, without limitation, in the form of a press release or
other public announcement; provided, however, that the initial press release and
the initial public announcement of each Party shall each be of a form that is
mutually approved by the Parties.

 

21.            Entire Agreement. This Agreement (including all Exhibits and
Schedules hereto) constitutes the entire agreement between the Parties with
respect to the subject matter of this Agreement and supersedes all prior
representations, agreements, understandings and undertakings, whether written or
oral, between the Parties with respect to the subject matter hereof.

 

 

21

 

 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Asset Purchase
Agreement to be signed by Purchaser and by a duly authorized officer as of the
date first above written.

 

PURCHASER

 

ROBERT F. RYAN

 

 

By:                                                      

 

 

SELLER

 

NUVILEX, INC.

 

 

By:                                                      

Name: Kenneth L. Waggoner

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

22

 

 

Schedule “A”

 

To the Asset Purchase Agreement between Nunataq, Ltd. and Nuvilex, Inc entered
into as of September 19, 2014.

 

 

 

List of Transferred Assets

 

All rights, title and interest of Seller in and to the following assets:

 

1.CinnsationalTM - alcohol sensitivity.

 

2.TalsynTM - Talsyn CI TM - Bid TM - Bid TM

 

3.Talsyn CITM - Scar Cream - Treatment of scars, erythema and keloids.

 

4.Talsyn Ageless (SN)TM - Anti-aging cream with clinically proven ingredients.

 

5.Talsyn-ECMTM - Mineral mist spray to rehydrate the skin.

 

6.Talsyn-AATM - Diminishes dark spots on the skin.

 

7.Talsyn-BQDTM - Body moisturizer.

 

8.Talsyn-UETM - Cream that reduces dark circles under the eyes.

 

9.Talsyn-MCTM - Cream for blemishes, irritation, dry skin and rashes.

 

10.NumadremTM - Moisturizing lotion.

 

11.CinnergenTM - Glucose maintenance product.

 

 

 

23

 

 

Schedule B

 

To the Asset Purchase Agreement between Nunataq, Ltd and Nuvilex, Inc. entered
into as of September 19, 2014.

 

 

 

List of Encumbrances

 

None.

 

 

 

 

24

 

 

Exhibit A

 

To the Asset Purchase Agreement between Nunataq, Ltd and Nuvilex, Inc. entered
into as of September 19, 2014

 

 

 

 

See attached Bill of Sale.

 

 

 

25

 



BILL OF SALE

 

This Bill of Sale (“Bill of Sale”) is made as of the 19th day of September,
2014, by Nuvilex, Inc. (“Seller”) in favor of Robert F. Ryan (“Purchaser”).

 

WITNESSETH

 

WHEREAS, Seller and Purchaser entered into an Asset Purchase Agreement effective
as of September 19, 2014 (“Agreement”); and

 

WHEREAS, the Agreement provides, among other things, that subject to, and upon
the terms and conditions set forth in the Agreement, Seller shall sell,
transfer, convey, assign and deliver to Purchaser, and Purchaser shall purchase
from Seller, all of the Transferred Assets (as defined in the Agreement).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein and/or in the Agreement, and for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, Seller hereby agrees as follows:

 

1.               Capitalized terms used in this Bill of Sale shall have the same
meaning as they have in the Agreement unless otherwise defined herein.

 

2.               Effective as of the Closing Date, Seller hereby sells, assigns,
transfers, conveys and delivers to Purchaser all of Seller’s right, title and
interest in and to the Transferred Assets.

 

3.               Seller hereby agrees that, from time to time after the delivery
of this Bill of Sale, it will, following the reasonable request of Purchaser and
without further consideration to Seller and subject to the terms and conditions
of the Agreement, take such further action and execute and deliver such
additional assignments, bills of sale, or other similar instruments as Purchaser
may reasonably require to complete the transfer of the title or possession of
the Transferred Assets to, or vest them in, Purchaser.

 

4.               Notwithstanding anything to the contrary contained in this Bill
of Sale, nothing contained in this Bill of Sale shall in any way supersede,
modify, replace, amend, change, rescind, waive, exceed, expand, enlarge or in
any way affect the provisions of the Agreement or any of the rights or
obligations of Seller or Purchaser set forth in the Agreement. This Bill of Sale
is intended only to effect the transfer of certain property and rights
identified in and transferred pursuant to the Agreement and shall be governed
entirely in accordance with the terms of and conditions of the Agreement.

 

26

 

 

 

5.               Subject to paragraph 6 below, nothing in this instrument,
express or implied, is intended or shall be construed to confer upon any person,
firm or corporation other than Purchaser any remedy or Claim.

 

6.               The provisions of this Bill of Sale, which are intended to be
binding upon Seller, its successors and assigns, and are for the benefit of
Purchaser, its successors and assigns, and all rights hereby granted Purchaser,
including the right to act for Seller, may be exercised by Purchaser, its
successors and assigns.

 

7.               To the extent there is any conflict between any provisions of
this Bill of Sale and any provisions of the Agreement, the provisions of the
Agreement shall control.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed by its duly
authorized officer as of the date first above written.

 

SELLER

 

NUVILEX, INC.

 

 

By:                                                    

Name: Kenneth L. Waggoner

Title: Chief Executive Officer

 

 

 

 

 

27

 

 

EXHIBIT B

 

SHARE CERTIFICATES TO BE SURRENDERED BY RYAN TO NUVILEX

 

Certificate Number  Shares  Cert Date  Issue Date 5421  415,000  4/30/2013 
6/4/2013 5427  350,000  5/1/2013  6/4/2013 5422  415,000  5/31/2013  6/4/2013
5428  350,000  6/1/2013  6/4/2013 5426  350,000  4/1/2013  6/4/2013

 

New certificate to be issued to Robert Ryan:

  70,000      

 

 

 

 

 

 

 

 

 

 

28

 

 

EXHIBIT C

 

SHARE CERTIFICATES OWNED BY RYAN

 

Certificate Number  Shares  Cert Date  Date Issued 4736  5,000,000  2/24/2011 
3/9/2011 5337  691,200  10/9/2012    5841  345,600  3/1/2014   

 

 

 

 



29

